SIMPSON, Justice.
This is a prosecution for arson. The defendant was convicted and sentenced to the penitentiary for life. He has appealed.
The case must be reversed under the authority of Colvin v. State, 247 Ala. 55, 22 So.2d 548. In that case it was held that the conviction for arson must be reversed because the trial court permitted an expert to testify that the fire was of incendiary origin. In reversing, this court said, “ * * * the witness could not testify that the fire was of incendiary origin, which was the same as saying that the inflammables were intentionally used. This was the ultimate fact in the case”. The same is true here. In this case the State’s expert testified that in his opinion the fire was of incendiary origin and was “set” which was the ultimate issue to be decided by the jury. For allowing this testimony, the conviction must be reversed, and the case remanded.
Reversed and remanded.
LAWSON, COLEMAN and BLOOD-WORTH, JJ., concur.